      Case 1:19-cr-00716-DLC Document 119 Filed 06/26/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             19Cr716 (DLC)
                                         :
 TELEMAQUE LAVIDAS,                      :                  ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The June 25, 2020 sentencing of the defendant having been

cancelled, it is hereby

     ORDERED that the defendant’s sentencing is rescheduled to

occur as a video/teleconference using the CourtCall platform on

Thursday, July 2, 2020 at 11:00 am.       Defense counsel is reminded

that he will be given an opportunity to speak with the defendant

by telephone for fifteen minutes before the sentencing

proceeding begins (i.e., at 10:45 a.m.).

     To optimize the quality of the video feed, only the Court,

the defendant, defense counsel, and counsel for the Government

will appear by video for the proceeding; all others will

participate by telephone.     Due to the limited capacity of the

CourtCall system, only one counsel per party may participate.

Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using

access code 67812309# and PIN 9921299#.
      Case 1:19-cr-00716-DLC Document 119 Filed 06/26/20 Page 2 of 3



    In advance of the conference, Chambers will email the

parties with further information on how to access the

conference.   Those participating by video will be provided a

link to be pasted into their browser.       The link is non-

transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using

it earlier could result in disruptions to other proceedings.

    To optimize use of the CourtCall technology, all those

participating by video should:

    1. Use the most recent version of Firefox, Chrome, or
       Safari as the web browser. Do not use Internet
       Explorer.

    2. Use hard-wired internet or WiFi. If using WiFi, the
       device should be positioned as close to the Wi-Fi router
       as possible to ensure a strong signal. (Weak signals
       may cause delays or dropped feeds.)

    3. Minimize the number of others using the same WiFi router
       during the conference.

Further, all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and

take care not to interrupt or speak over one another.          Finally,

all of those accessing the conference — whether in listen-only

mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

    If CourtCall does not work well enough and the Court

decides to transition to its teleconference line, counsel should

call 888-363-4749 and use access code 4324948#.         (Members of the


                                     2
         Case 1:19-cr-00716-DLC Document 119 Filed 06/26/20 Page 3 of 3



press and public may call the same number, but will not be

permitted to speak during the conference.           International callers

should call 215-446-3662 and use access code 4324948#.)             In that

event, and in accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_docum

ents/DLC%20Cote%20COVID-19%20Emergency%20Practices%20-

%20May%2013%2C%202020.pdf, counsel should adhere to the

following rules and guidelines during the hearing:

    1. Each party should designate a single lawyer to speak on
       its behalf (including when noting the appearances of
       other counsel on the telephone).

    2. Counsel should use a landline whenever possible, should
       use a headset instead of a speakerphone, and must mute
       themselves whenever they are not speaking to eliminate
       background noise. In addition, counsel should not use
       voice-activated systems that do not allow the user to
       know when someone else is trying to speak at the same
       time.

    3. To facilitate an orderly teleconference and the creation
       of an accurate transcript, counsel are required to
       identify themselves every time they speak. Counsel
       should spell any proper names for the court reporter.
       Counsel should also take special care not to interrupt or
       speak over one another.

    4. If there is a beep or chime indicating that a new caller
       has joined while counsel is speaking, counsel should
       pause to allow the Court to ascertain the identity of the
       new participant and confirm that the court reporter has
       not been dropped from the call.

Dated:       New York, New York
             June 26, 2020
                                     ____________________________
                                              DENISE COTE
                                     United States District Judge

                                        3
